Exhibit 10.1

 

AECOM TECHNOLOGY CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

 

Adopted By Board of Directors: December 3, 2009

Approved By Stockholders: March 5, 2010

Amended By Board of Directorss: December 9, 2010

Amended By the Compensation/Organization Committee: November 19, 2014

 

1.     TITLE OF PLAN

 

The title of this plan is the AECOM Technology Corporation Employee Stock
Purchase Plan, hereinafter referred to as the “Plan.”

 

2.     PURPOSE

 

The Plan is intended to encourage ownership of Common Stock of the Company by
all Eligible Employees and to provide incentives for them to exert maximum
efforts for the success of the Company. By extending to Eligible Employees the
opportunity to acquire proprietary interests in the Company and to participate
in its success, the Plan may be expected to benefit the Company and its
shareholders by making it possible for the Company to attract and retain
qualified employees. The Plan is intended to qualify as an employee stock
purchase plan under Section 423 of the Internal Revenue Code of 1986 (the
“Code”).

 

3.     DEFINITIONS

 

As used in this Plan:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Committee” means the Compensation & Organization Committee of the Board.

 

(c) “Common Stock” means the common stock, $.01 par value per share, of the
Company.

 

(d) “Company” means AECOM Technology Corporation.

 

(e) “Compensation” means the base salary or base wages, plus all overtime pay
received from the Company and/or Subsidiaries (but excluding all bonus
compensation).

 

(f) “Eligible Employee” means an Employee eligible to participate in the Plan
under the terms of Section 6.

 

(g) “Employee” means an employee of the Company or a Subsidiary, provided that
an interim or temporary employee shall not be considered an Employee unless he
or she has performed two years of service with the Company or a Subsidiary. An
individual who has been classified by the Company or a Subsidiary as an
independent contractor shall not qualify as an “Employee” for purposes of the
Plan, unless a court or governmental agency determines that the individual is an
“Employee” for purposes of Treas. Reg. § 1.421-1(h).

 

(h) “Offering Period” means a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined pursuant to
Section 6.

 

(i) “Participant” means an Eligible Employee that elects to participate in the
Plan, as described in Section 6.

 

(j) “Plan Administrator” means the Committee and the individual or individuals
appointed by the Committee under Section 5(a).

 

--------------------------------------------------------------------------------


 

(k) “Subsidiary” means any corporation in which the Company controls, directly
or indirectly, fifty percent (50%) or more of the combined voting power of all
classes of stock and which has been designated by the Committee as a corporation
whose employees may participate in this Plan.

 

4.     STOCK SUBJECT TO THE PLAN

 

Subject to adjustment from time to time as provided in Section 8, the total
number of shares of Common Stock which may be issued under the Plan is
8,000,000, which may be unissued shares, treasury shares or shares bought on the
market.

 

5.     ADMINISTRATION

 

(a) The Plan shall be administered by the Committee. The Committee may delegate
administrative matters relating to the Plan (for the avoidance of doubt,
including its authority under Sections 3(k) and 5(b)(i) of this Plan, but
excluding its authority under Section 5(b)(ii) of this Plan), to such of the
Company’s officers or employees as the Compensation Committee so determines.

 

(b) The Plan Administrator shall have the plenary power, subject to and within
the limits of the express provisions of the Plan:

 

(i) to construe and interpret the Plan and to establish, amend, and revoke
rules and regulations for its administration, including determining all
questions of policy and expediency that may arise, and correcting any defect,
supplying any omission, reconciling any inconsistency and interpreting or
resolving any ambiguity in the Plan or in any instrument associated with the
Plan in a manner and to the extent it shall deem necessary or appropriate to
operation of the Plan; and

 

(ii) to the extent not provided in this Plan, to establish the terms under which
Common Stock may be purchased, including but not limited to: the purchase price
of Common Stock, the commencement date of an Offering Period, the duration of an
Offering Period, the number of Offering Periods per year, the minimum and
maximum amount of contributions allowable per Participant in an Offering Period,
and the number of shares purchasable in an Offering Period.

 

(c) The Plan Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Plan Administrator is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions or other
contributions by Participants, payment of interest, conversion of local
currency, data privacy security, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements; however, if
such varying provisions are not in accordance with the provisions of
Section 423(b) of the Code, including but not limited to the requirement of
Section 423(b)(5) of the Code that all options granted under the Plan shall have
the same rights and privileges unless otherwise provided under the Code and the
regulations promulgated thereunder, then the individuals affected by such
varying provisions shall be deemed to be participating under a sub-plan and not
in the Plan.

 

(d) The Plan Administrator may adopt sub-plans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code and shall be deemed to be outside the scope of
Section 423 of the Code unless the terms of the sub-plan provide to the
contrary. The rules of such sub-plans may take precedence over other provisions
of this Plan, with the exception of Section 4, but unless otherwise superseded
by the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. The Plan Administrator shall not be required to
obtain the approval of stockholders prior to the adoption, amendment or
termination of any sub-plan unless required by the laws of the foreign
jurisdiction in which Eligible Employees participating in the sub-plan are
located.

 

--------------------------------------------------------------------------------


 

6.     ELIGIBILITY AND PARTICIPATION

 

The persons eligible to participate in the Plan (Eligible Employees) shall
consist of all Employees of the Company and/or a Subsidiary whose customary
employment is at least 20 hours per week.

 

Unless and until the Plan Administrator determines otherwise, there will be six
2-month Offering Periods each calender year: (1) commencing on the first trading
day of January and ending on the last trading day of the next following
February; (2) commencing on the first trading day of March and ending on the
last trading day of the next following April; (3) commencing on the first
trading day of May and ending on the last trading day of the next following
June; (4) commencing on the first trading day of July and ending on the last
trading day of the next following August; (5) commencing on the first trading
day of September and ending on the last trading day of the next following
October; and (6) commencing on the first trading day of November and ending on
the last trading day of the next following December. In order to participate in
the Plan for a particular Offering Period, an Eligible Employee must complete
the required enrollment forms and file such forms with the Plan Administrator or
its designee no later than the due date prescribed by the Plan Administrator.
The enrollment forms will include a payroll deduction authorization directing
the Company to make payroll deductions from the Participant’s Compensation,
designated in whole percentages, at a rate of not less than one percent (1%) of
such Compensation and not to exceed ten percent (10%) of such Compensation per
pay period unless and until, in each case, the Plan Administrator determines
otherwise, for purposes of acquiring Common Stock under the Plan. A Participant
may discontinue his or her participation in the Plan as provided in
Section 7(d), or may decrease (but not increase) the rate of his or her payroll
deductions during the Offering Period by completing or filing with the Company a
new enrollment form authorizing a change in payroll deduction rate. The Plan
Administrator may, in its discretion, limit the number of deduction rate changes
during any Offering Period. The change in rate shall be effective with the first
full payroll period following five (5) business days after the Company’s receipt
of the new deduction authorization form unless the Company elects to process a
given change in participation more quickly. Unless the Plan Administrator
provides otherwise, a Participant’s deduction authorization will continue in
effect from Offering Period to Offering Period, unless the Participant ceases
participation in the Plan or elects a different rate by filing the appropriate
form with the Plan Administrator on the due date designated by the Plan
Administrator prior to the first day of the Offering Period for which the new
rate is to become effective. Payroll deductions, however, will automatically
cease upon termination of the Participant’s right to purchase Common Stock under
this Plan.

 

Each Participant will receive statements, at least annually, which set forth the
following:

 

(a) the amount of the Participant’s contributions to the Plan,

 

(b) the amount of the contributions applied to the purchase of Common Stock, and

 

(c) the purchase price per share at which Common Stock was purchased and the
number of shares so purchased.

 

7.     TERMS AND CONDITIONS

 

An Eligible Employee who participates in this Plan for a particular Offering
Period will have the right to acquire Common Stock upon the terms and conditions
set forth in this Plan, and must enter into an agreement (which may be the
payroll deduction authorization) with the Company setting forth such terms and
conditions and such other provisions, not inconsistent with the Plan, as the
Plan Administrator may deem advisable.

 

(a) PURCHASE PRICE.    Unless and until the Plan Administrator determines
otherwise, the purchase price per share for an Offering Period will be
eighty-eight percent (88%) of the fair market value of the Common Stock on the
last day of the Offering Period. In no event shall the purchase price be less
than the lesser of (i) eighty-five percent (85%) of the fair market value of the
Common Stock on the date the Offering Period commences or (ii) eighty-five
percent (85%) of the fair market value of the Common Stock on the last day of
the Offering Period. The fair market value of a share of Common Stock on any
relevant date shall be the closing price of the Common Stock on the New York
Stock Exchange on the date in question (or if there shall be no trading on such
date, then on the first previous date on which there is trading).

 

--------------------------------------------------------------------------------


 

(b) NUMBER OF SHARES.    The number of shares purchasable per Participant per
Offering Period will be the number of shares obtained by dividing the amount
collected from the Participant through payroll deductions during that Offering
Period by the purchase price in effect for such Offering Period. Subject to
Section 7(k), unless and until the Plan Administrator determines otherwise, the
maximum number of shares that may be purchased by an Eligible Employee with
respect to an Offering Period is 1,300 shares.

 

(c) PAYROLL DEDUCTIONS.    The amounts collected from a Participant through
payroll deductions will be credited to the Participant’s individual account
maintained on the Company’s books, but no separate account will actually be
established to hold such amounts. Interest will not be credited or paid on any
amounts held for, credited or recorded, refunded or otherwise paid over to, for
or on behalf of a Participant. The amounts collected from each Participant may
be commingled with the general assets of the Company and may be used for any
corporate purpose.

 

(d) TERMINATION OF PURCHASE RIGHTS.    A Participant may, through notification
to the Plan Administrator or its designee by the due date specified by the Plan
Administrator prior to the close of the Offering Period, terminate his or her
outstanding purchase right and receive a refund of the amounts deducted from his
or her earnings under the terminated right. The Participant will not be eligible
to rejoin the Offering Period following the termination of the purchase right
and will have to re-enroll in the Plan in accordance with the requirements
outlined in Section 6 should he or she wish to resume participation in a
subsequent Offering Period.

 

(e) TERMINATION OF EMPLOYMENT.    If a Participant ceases to be an Employee for
any reason during an Offering Period, his or her outstanding purchase right will
immediately terminate and all sums previously collected from the Participant
under the terminated right will be refunded.

 

(f) EXERCISE.    Each outstanding purchase right will be exercised automatically
as of the last day of the Offering Period. The exercise of the purchase right is
to be effected by applying the amount credited to each Participant’s account on
the last day of the Offering Period to the purchase of shares of Common Stock at
the purchase price in effect for the Offering Period. No purchase rights granted
under the Plan may be exercised to any extent unless the shares of Common Stock
to be issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is believed
by the Plan Administrator to be in material compliance with all applicable
federal, state, foreign, and other securities and other laws applicable to the
Plan. If, on the purchase date during any Offering Period hereunder the shares
of Common Stock are not so registered or the Plan is not in such compliance, no
purchase rights granted under the Plan or any Offering Period shall be
exercisable on such purchase date. If, on the purchase date under any Offering
Period hereunder, the shares of Common Stock are not registered and the Plan is
not in such compliance, purchase rights granted under the Plan which are not in
compliance shall not be exercisable and all payroll deductions and/or other
contributions accumulated during the Offering Period shall be refunded to the
Participants, unless the Plan Administrator determines to extend the Offering
Period. The provisions of this Section 7(f) shall comply with the requirements
of Section 423(b)(5) of the Code to the extent applicable.

 

(g) PRORATION OF PURCHASE RIGHT.    Should the total number of shares of Common
Stock for which the outstanding purchase rights are to be exercised on any
particular date exceed the number of shares then available for issuance under
the Plan, the available shares will be allocated pro-rata on a uniform and
non-discriminatory basis, and any amounts credited to the accounts of
Participants will, to the extent not applied to the purchase of Common Stock, be
promptly refunded.

 

(h) RIGHTS AS STOCKHOLDER.    A Participant will have no rights as a stockholder
with respect to shares subject to any purchase right held by such individual
under the Plan until that right is exercised and Common Stock is credited to the
Participant’s account. No adjustments will be made for any dividends or
distributions for which the record date is prior to such date.

 

(i) RECEIPT OF STOCK.    As soon as practicable after the end of the Offering
Period, the Participant will be entitled to receive either a stock certificate
for the number of purchased shares or confirmation from a

 

--------------------------------------------------------------------------------


 

broker designated by the Company that the Participant’s account at the broker
has been credited with the number of purchased shares.

 

(j) ASSIGNABILITY.    No purchase right granted to a Participant will be
assignable or transferable and a purchase right will be exercisable only by the
Participant.

 

(k) LIMITATIONS.    Payroll deductions for purchase rights during a calendar
year shall cease when such deductions for a Participant exceed $25,000 (or such
other maximum as may be prescribed from time to time by the Code) in accordance
with the provisions of Section 423(b)(8) of the Code. No Participant shall be
granted a right to purchase Common Stock under this plan:

 

(i) if such Participant, immediately after his or her election to purchase the
Common Stock, would own stock possessing more than five percent of the total
combined voting power or value of all classes of stock of the Company or its
parent or subsidiary, computed in accordance with Section 423(b)(3) of the Code;
or

 

(ii) if under the terms of the Plan the rights of the Participant to purchase
stock under this and all other qualified employee stock purchase plans of the
Company would accrue at a rate which exceeds $25,000 of fair market value of the
Common Stock (determined at the time such right is granted) for each calendar
year for which such right is outstanding at any time.

 

(l) NO RIGHT TO CONTINUED EMPLOYMENT.    Nothing in this Plan or in any purchase
right under the Plan shall confer on any Employee any right to continue in the
employment of the Company or any of its Subsidiaries or to interfere in any way
with the right of the Company or any of its Subsidiaries to terminate his or her
employment at any time.

 

8.     ADJUSTMENT IN NUMBER OF SHARES AND IN PURCHASE PRICE

 

In the event there is any change in the shares of the Company through the
declaration of stock dividends or a stock split-up, or through recapitalization
resulting in share split-ups, or combinations or exchanges of shares, or
otherwise, the Committee shall make appropriate adjustments in the number of
shares available for purchase under the Plan, as well as the shares subject to
purchase rights and purchase price thereof, and shall take any further actions
which, in the exercise of its discretion, may be necessary or appropriate under
the circumstances, and its determination shall be final, binding and conclusive.

 

9.     AMENDMENT OF THE PLAN.

 

The Committee at any time, and from time to time, may amend the Plan, provided,
that no amendment will be made without shareholder approval, where such approval
is required under Section 423 of the Code or other applicable laws or
regulations, including the rules and regulations of any applicable securities
exchange.

 

The rights and obligations with respect to purchase rights at any time
outstanding under the Plan may not be altered or impaired by any amendment of
the Plan, except (i) with the consent of the person to whom such purchase rights
were granted, (ii) as necessary to comply with any laws or regulations, or
(iii) as necessary to ensure that the Plan and/or purchase rights granted under
the Plan comply with the requirements of Section 423 of the Code.

 

10.   TERMINATION OR SUSPENSION OF PLAN

 

The Committee may at any time suspend or terminate the Plan, but no such action
may adversely affect the Participants’ rights and obligations with respect to
purchase rights which are at the time outstanding under the Plan, except
(i) with the consent of the person to whom such purchase rights were granted,
(ii) as necessary to comply with any laws or regulations, or (iii) as necessary
to ensure that the Plan and/or purchase rights granted under the Plan comply
with the requirements of Section 423 of the Code. No Offering Period may
commence while the Plan is suspended or after it is terminated.

 

11.   GOVERNING LAW

 

To the extent not preempted by federal law, the Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

12.   EFFECTIVE DATE

 

This Plan was adopted by the Board on December 3, 2009, subject to approval by
the Company’s stockholders in accordance with Section 423 of the Code.

 

--------------------------------------------------------------------------------